In an action to foreclose a mortgage, the defendant Steven Weiss appeals from an order of the Supreme Court, Kings County (Dowd, J.), dated July 31, 1997, which granted the intervenors’ motion for reargument, and, upon reargument, vacated so much of a prior order of the same court dated January 16, 1997, as denied that branch of their motion which was for a writ of assistance to put them in possession of a portion of the subject premises occupied by Steven Weiss, the former owner, and granted that branch of their motion.
Ordered that the order is affirmed, with costs.
The intervenors purchased the subject property at a foreclosure sale. By decision and order dated August 4, 1997, this Court upheld the validity of that foreclosure sale (see, Grohman v Weiss, 242 AD2d 259).
While that appeal was pending in this Court, the intervenor Ralph Ashkenazi purportedly agreed to submit the dispute over his purchase of the property at the foreclosure sale to arbitration. However, once this Court reached a final determination with respect to the validity of the foreclosure sale, no arbitrable controversy survived (see, Argenio Bros. v New Paltz Cent. School Dist., 87 AD2d 879). Accordingly, the question of the validity of Ralph Ashkenazi’s purported agreement to arbitrate is academic.
The appellant’s remaining contentions are either without merit or need not be addressed in light of our determination. O’Brien, J. P., Santucci, Krausman and Goldstein, JJ., concur.